Citation Nr: 0322958	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-40 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a residual of exposure to ionizing radiation.

4.  Entitlement to service connection for heart disease, 
claimed as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from July 1942 to September 
1947, and from September 1980 to September 1982.  He also had 
extended periods of Army Reserve and National Guard duty 
between his two periods of service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for hypertension and 
heart disease, claimed as a residual of exposure to ionizing 
radiation.

These issues were remanded in December 2000.  The case has 
since returned to the Board.


REMAND

In a statement received in October 2002, the veteran noted 
that, "My wife is willing to transport me for a Board 
Hearing."  In a memorandum dated in September 2003, the 
veteran's representative reported that the veteran wanted a 
hearing before a Member of the Board to be held at the RO.

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should scheduled the veteran for a 
hearing to be held before a Member of the 
Board at the RO.  Notice should be sent 
to the veteran and to his representative, 
in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 

